                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 JAMES HUDGINS,                                  )
                                                 )        Case No. 1:18-CV-211
         Plaintiff,                              )
                                                 )        Judge Travis R. McDonough
 v.                                              )
                                                 )        Magistrate Judge Christopher H. Steger
 ASTEC, INC.,                                    )
                                                 )
         Defendant.                              )


                                              ORDER



       On September 13, 2018, Plaintiff James Hudgins filed this pro se action, as well as an

application to proceed in forma pauperis (Docs. 1, 2). On December 10, 2018, Magistrate Judge

Christopher H. Steger entered a report and recommendation, recommending the Court dismiss

the complaint pursuant to 28 U.S.C. § 1915(e)(2) on grounds that the claim is frivolous and that

it fails to state a claim upon which relief can be granted. (Doc. 7.) Plaintiff failed to timely

object to the report and recommendation.

       After reviewing the record and the applicable law, the Court agrees with the magistrate

judge’s findings of fact, conclusions of law, and recommendation. Therefore, the Court

ACCEPTS and ADOPTS the report and recommendation (Doc. 7) pursuant to 28 U.S.C. §

636(b)(1), and ORDERS that the action be DISMISSED.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE
